UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 26, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-6615 SUPERIOR INDUSTRIES INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) California 95-2594729 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer Identification No.) 7800 Woodley Avenue Van Nuys, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (818) 781-4973 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Noþ Number of shares of no par value common stock outstanding as of October 29, 2010: 26,726,940 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Statements of Operations 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Statement of Shareholders’ Equity and Comprehensive Income (Loss) 4 Notes to Condensed Consolidated Financial Statements 5 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 - Controls and Procedures 22 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 24 Item 1A - Risk Factors 24 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6 - Exhibits 24 Signatures 25 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements Superior Industries International, Inc. Condensed Consolidated Statements of Operations (Dollars in thousands, except per share data) (Unaudited) Thirteen Weeks Ended Thirty-Nine Weeks Ended September26, September27, September26, September27, NET SALES $ Cost of sales GROSS PROFIT (LOSS) ) Selling, general and administrative expenses Impairment of long-lived assets - - - INCOME (LOSS) FROM OPERATIONS ) ) Loss on sale of joint venture - - ) - Interest income, net Other income (expense), net ) ) INCOME (LOSS) BEFORE INCOME TAXES AND EQUITY EARNINGS ) Income tax provision ) Equity in losses of joint venture - ) ) ) NET INCOME (LOSS) $ $ ) $ $ ) INCOME (LOSS) PER SHARE - BASIC $ $ ) $ $ ) INCOME (LOSS) PER SHARE - DILUTED $ $ ) $ $ ) DIVIDENDS DECLARED PER SHARE $ See notes to condensed consolidated financial statements. 1 Table of Contents Superior Industries International, Inc. Condensed Consolidated Balance Sheets (Dollars in thousands, except share amounts) (Unaudited) September26, December27, ASSETS Current assets: Cash and cash equivalents $ $ Short term investments Accounts receivable, net Inventories, net Income taxes receivable - Deferred income taxes Assets held for sale Other current assets Total current assets Property, plant and equipment, net Investment in joint venture Non-current deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income taxes payable - Total current liabilities Non-current tax liabilities Non-current deferred income taxes Other non-current liabilities Commitments and contingencies (Note 16) - - Shareholders' equity: Preferred stock, no par value Authorized - 1,000,000 shares Issued - none - - Common stock, no par value Authorized - 100,000,000 shares Issued and outstanding - 26,705,440 shares (26,668,440 shares at December 27, 2009) Accumulated other comprehensive loss ) ) Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. 2 Table of Contents Superior Industries International, Inc. Condensed Consolidated Statements of Cash Flows (Dollars in thousands) (Unaudited) Thirty-Nine Weeks Ended September26, September27, NET CASH PROVIDED BY OPERATING ACTIVITIES $ $ CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property, plant and equipment ) ) Proceeds from sale of investments - Proceeds from sale of joint venture investment - Purchase of equity investments ) - Proceeds from sales of fixed assets Purchase of investments - ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash dividends paid ) ) Proceeds from exercise of stock options 15 - NET CASH USED IN FINANCING ACTIVITIES ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See notes to condensed consolidated financial statements. 3 Table of Contents Superior Industries International, Inc. Condensed Consolidated Statement of Shareholders’ Equity and Comprehensive Income (Loss) (Dollars in thousands, except per share data) (Unaudited) Common Stock Number of Shares Amount Accumulated Other Comprehensive Income (Loss) Retained Earnings Total BALANCE AT DECEMBER 27, 2009 $ $ ) $ $ Comprehensive income (loss): Net income - - - Other comprehensive income, net of tax: Foreign currency translation gain - - - Sale of investment in joint venture - - ) - ) Total comprehensive income Stock options exercised 15 - - 15 Issuance of restricted stock - Cancellation of restricted stock ) - Stock-based compensation expense - - - Tax impact of stock options - ) - - ) Cash dividends declared ($0.48 per share) - - - ) ) BALANCE AT SEPTEMBER 26, 2010 $ $ ) $ $ Comprehensive loss, net of tax was $(82,885) for the thirty-nine weeks ended September 27, 2009, which included: net loss of $(90,211), foreign currency translation adjustment gainof $7,296 and an unrealized gain of $30 on our pension obligation. See notes to condensed consolidated financial statements. 4 Table of Contents Superior Industries International, Inc. Notes to Condensed Consolidated Financial Statements September 26, 2010 (Unaudited) Note 1 – Nature of Operations Headquartered in Van Nuys, California, the principal business of Superior Industries International, Inc. (referred to herein as the “company” or in the first person notation “we,” “us” and “our”) is the design and manufacture of aluminum road wheels for sale to original equipment manufacturers (OEM). We are one of the largest suppliers of cast aluminum wheels to the world’s leading automobile and light truck manufacturers, with wheel manufacturing operations in the United States and Mexico.During the second quarter of 2010, we soldour investment in our Hungarian joint venture.See Note 3 – Investment in Joint Ventures for further discussion of the sale of our joint venture investment in Hungary.Customers headquartered in North America represent the principal market for our products. In addition, the majority of our sales to international customers are delivered primarily to their assembly operations in North America. Ford Motor Company (Ford), General Motors Company (GM) and Chrysler Group LLC (Chrysler), together represented approximately 80 percent of our total wheel sales during the first three quarters of 2010 and 81 percent for the 2009 fiscal year. We also manufacture aluminum wheels for BMW, Mitsubishi, Nissan, Subaru, Toyota and Volkswagen.The loss of all or a substantial portion of our sales to Ford, GM or Chrysler would have a significant adverse impact on our operating results and financial condition. This risk is partially mitigated by our long-term relationships with these OEM customers and our supply arrangements which are generally for multi-year periods. Beginning with the third quarter of 2008, the automotive industry was negatively impacted by the continued dramatic shift away from full-size trucks and SUVs caused by continuing high fuel prices, rapidly rising commodity prices and the tightening of consumer credit due to the then deteriorating financial markets.Accordingly, our OEM customers announced unprecedented restructuring actions, including assembly plant closures, significant reductions in production of light trucks and SUVs, delayed launches of key 2009 model-year light truck programs and movement toward more fuel-efficient passenger cars and crossover vehicles.These restructuring actions culminated in the bankruptcy reorganizations of Chrysler and GM in 2009. Our customers continue to request price reductions as they respond to their own financial challenges and take advantage of the increasing globalization of the competitive supply base for our products.We are engaged in ongoing programs to reduce our own costs through improved operational and procurement practices in an attempt to mitigate the impact of these pricing pressures.However, factors such as inconsistent customer order patterns, increasing product complexity and heightened quality standards are making it increasingly more difficult to react to continuing pricing pressure.While we will continue to strive to reduce our costs and improve operational efficiency, these strategies may not be sufficient to offset the impact of ongoing pricing pressures and potential reductions in customer demand in future periods.It also is possible that as we incur costs to implement these improvement strategies, the initial impact on our future financial position, results of operations and cash flow may be negative. While we have seen improvement in the U.S. automotive industry in recent quarters, vehicle production levels still remain below what historically would be considered normal levels and there is no guarantee that the recent improvements will be sustained or that reductions in current production levels will not occur in future periods.Vehicle demand is subject to many unpredictable factors such as changes in the general economy, gasoline prices, consumer credit availability and interest rates.Demand for aluminum wheels can be further affected by other factors, including pricing and performance comparisons to competitive materials such as steel.Finally, the demand for our products is influenced by shifts of market share between vehicle manufacturers and the specific penetration of individual vehicle platforms being sold into the market. While we have had long-term relationships with our customers and our supply arrangements are generally for multi-year periods, increasingly global procurement practices, the pace of new vehicle introduction and demand for price reductions may make it more difficult to maintain long-term supply arrangements with our customers, and there are no guarantees that we will be able to negotiate supply arrangements on terms acceptable to us in the future. The raw materials used in producing our products are readily available and are obtained through numerous suppliers with whom we have established trade relations. 5 Table of Contents Note 2 – Presentation of Condensed Consolidated Financial Statements During interim periods, we follow the accounting policies set forth in our Annual Report on Form 10-K for the fiscal year ended December 27, 2009 and apply appropriate interim financial reporting standards for a fair statement of our operating results and financial position in conformity with accounting principles generally accepted in the United States of America, as codified in the Financial Accounting Standards Board’s (FASB) Accounting Standards Codification (ASC) (referred to herein as U.S. GAAP), as indicated below.Users of financial information produced for interim periods in 2010 are encouraged to read this Quarterly Report on Form 10-Q in conjunction with our consolidated financial statements and notes thereto filed with the Securities and Exchange Commission (SEC) in our 2009 Annual Report on Form 10-K and the amendments thereto. Interim financial reporting standards require us to make estimates that are based on assumptions regarding the outcome of future events and circumstances not known at that time, including the use of estimated effective tax rates.Inevitably, some assumptions will not materialize, unanticipated events or circumstances may occur which vary from those estimates and such variations may significantly affect our future results. Additionally, interim results may not be indicative of our results for future interim periods or our annual results. We use a 4-4-5 convention for our fiscal quarters, which are thirteen week periods generally ending on the last Sunday of each calendar quarter.We refer to these thirteen week fiscal periods as “quarters” throughout this report.The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the SEC’s requirements for Form 10-Q and contain all adjustments, of a normal and recurring nature, which are necessary for a fair statement of (i) the condensed consolidated statements of operations for the thirteen and thirty-nine week periods ended September 26, 2010 and September 27, 2009, (ii) the condensed consolidated balance sheets at September 26, 2010 and December 27, 2009, (iii) the condensed consolidated statements of cash flows for the thirty-nine week periods ended September 26, 2010 and September 27, 2009, and (iv) the condensed consolidated statement of shareholders’ equity and comprehensive income (loss) for the thirty-nine week period ended September 26, 2010. However, the accompanying unaudited condensed consolidated financial statements do not include all information and notes required by U.S. GAAP.The condensed consolidated balance sheet as of December 27, 2009 was derived from our 2009 audited financial statements, but does not include all disclosures required by U.S. GAAP. Note 3 – Investment in Joint Ventures Joint Venture in Hungary On June 18, 2010, we sold our 50-percent ownership interest in Suoftec Light Metal Products Production & Distribution Ltd. (Suoftec), the company’s joint venture manufacturing facility in Hungary, to our partner in the joint venture, Otto Fuchs Kg, based in Meinerzhagen, Germany.Suoftec manufactures cast and forged aluminum wheels principally for the European automobile industry.Being 50-percent owned and non-controlled, Suoftec was not consolidated, but was accounted for using the equity method of accounting.During the second quarter of 2010, we made a strategic decision to liquidate our investment in Suoftec.The total sales price of our investment was 4.0 million euros, or $4.9 million, in cash which was received during the second quarter of 2010, and 3.0 million euros, representing our unconditional right to receive machinery and equipment from Suoftec.As of June 27, 2010, we recorded a receivable in the amount of $3.7 million which, due to the strengthening of the euro since that date, has increased to $4.0 million as of September 26, 2010.This receivable has been included in accounts receivable in the condensed consolidated balance sheet as of September 26, 2010.As of the date of sale, the net investment in Suoftec, including amounts included in other comprehensive income, was approximately $12.8 million, resulting in a loss on the sale of our investment of $4.1 million.Legal and other costs related to the sale of our investment in Suoftec were minimal. Included below are summary statements of operations for Suoftec through the date of sale in June 2010 and for the thirteen and thirty-nine week periods ended September 27, 2009. 6 Table of Contents (Dollars in thousands) Thirteen Weeks Ended Thirty-Nine Weeks Ended September27, September26, September27, Net sales $ $ $ Cost of sales Gross loss ) ) ) Selling, general and administrative expenses Loss from operations ) ) ) Other expense, net ) ) ) Loss before income taxes ) ) ) Income tax (provision) benefit ) 3 60 Net loss $ ) $ ) $ ) 50-percent of Suoftec net loss $ ) $ ) $ ) Intercompany profit elimination Equity losses of joint venture $ ) $ ) $ ) Investment in India On June 28, 2010, we executed a share subscription agreement (Agreement) with Synergies Casting Limited (Synergies), and made a $2.5 million investment in Synergies, representing 8.7 percent of the total equity of the Company.Synergies is a private aluminum wheel manufacturer based in Visakhapatnam, India.The Agreement allows us to make a series of additional investments totaling $7.0 million through December 31, 2010, if certain conditions are met by Synergies.If these conditions are met and we make the additional investments in Synergies, we will own approximately 26 percent of Synergies on a fully diluted basis.We have accounted for our investment in Synergies under the equity method of accounting.During the thirteen weeks ended September 26, 2010, our share of Synergies income was not material. Note 4 – Impairment of Long-Lived Assets and Equity Method Investments Due to the financial condition of our major customers and others in the automotive industry, we tested our long-lived assets for impairment during each quarter of 2009.During the first three quarters of 2010, we closely monitored our long-lived assets for indicators of impairment in accordance with U.S. GAAP and did not identify any indicators that triggered the need for impairment testing during those periods. The long-lived asset impairment test performed during the first quarter of 2009 demonstrated that the estimated future undiscounted cash flows of our Fayetteville, Arkansas manufacturing facility would not be sufficient to recover the carrying value of our long-lived assets attributable to that facility.As a result, we recorded a pretax asset impairment charge against earnings totaling $8.9 million during the first quarter of 2009, reducing the $18.2 million carrying value of certain assets at this facility to their respective estimated fair values.We have classified the inputs to the nonrecurring fair value measurement of these assets as being Level 2 within the fair value hierarchy in accordance with U.S. GAAP.The estimated fair values of the long-lived assets at our Fayetteville, Arkansas manufacturing facility were determined with the assistance of estimated fair values of comparable properties and independent third party appraisals of the machinery and equipment.During the second quarter of 2009, we also recorded additional impairment charges totaling $2.9 million to reduce the carrying value of certain assets held for sale to their estimated fair values. We have also classified the inputs to the nonrecurring fair value measurement of these assets as being Level 2 within the fair value hierarchy in accordance with U.S. GAAP. Additionally, our 50-percent owned joint venture in Hungary (Suoftec) had also been affected by these same economic conditions.As a result, management of the joint venture tested their long-lived assets for impairment during each quarter of 2009 and through the first quarter of 2010. We also tested our investment in Suoftec for an other-than-temporary impairment (OTTI) during these same periods.The long-lived asset impairment test performed during the fourth quarter of 2009 indicated that the estimated undiscounted future cash flows would not be sufficient to cover the carrying value of the asset group, which resulted in an impairment of the long-lived assets of the group. We recorded our share of the impairment charge, or $14.4 million, in our equity in earnings (losses) from joint ventures in the fourth quarter of 2009.During the first quarter of 2010, Suoftec’s management did not identify any additional indicators of impairment that triggered an impairment test of Suoftec’s long-lived assets under U.S. GAAP.In connection with our OTTI testing for Souftec through the first quarter of 2010, the fair value of the investment was determined on a held-in-use basis using discounted cash flows.As of the date of sale in June 2010, the value of our investment was determined based upon liquidation values, rather than the held-in-use method used for the OTTI testing, which resulted in the $4.1 million loss on sale that was recorded. 7 Table of Contents Note 5 – Stock-Based Compensation Our 2008 Equity Incentive Plan authorizes us to issue incentive and non-qualified stock options, as well as stock appreciation rights, restricted stock and performance units to our non-employee directors, officers, employees and consultants totaling up to 3.5 million shares of common stock. No more than 100,000 shares may be used under such plan as “full value” awards, which include restricted stock and performance units.It is our policy to issue shares from authorized but not issued shares upon the exercise of stock options.At September 26, 2010, there were 2.5 million shares available for future grants under this plan. Options are granted at not less than fair market value on the date of grant and expire no later than ten years after the date of grant.Options granted under this plan require no less than a three year ratable vesting period. During the first three quarters of 2010, we granted options for a total of 433,500 shares, compared to 622,500 options granted during the first three quarters of 2009.The weighted average fair values at the grant dates for options issued during the first three quarters of 2010 and 2009 were $4.07 per option and $3.95 per option, respectively. The fair value of options at the grant date was estimated utilizing the Black-Scholes valuation model with the following weighted average assumptions for 2010 and 2009, respectively: (i) dividend yield on our common stock of 4.22 percent and 3.68 percent; (ii) expected stock price volatility of 36.7 percent and 37.3 percent; (iii) a risk-free interest rate of 2.92 percent and 3.03 percent; and (iv) an expected option term of 7.0 years and 6.9 years.During the first three quarters of 2010, 1,000 stock options were exercised. No stock options were exercised in the first three quarters of 2009. During the first three quarters of 2010, we also granted 40,000 shares of restricted stock, or “full value” awards, which vest ratably over a four-year period.The fair value of each issued restricted share on the date of grant was $16.32.Restricted share awards, which are subject to forfeiture if employment terminates prior to the shares vesting, are expensed ratably over the vesting period.Shares of restricted stock are considered issued and outstanding shares at the date of grant and have the same dividend and voting rights as other common stock.Dividends paid on the restricted stock are non-forfeitable if the restricted stock do not ultimately vest.During the third quarter of 2010, 4,000 of the issued restricted stock were cancelled due to the termination of the grantee. Stock-based compensation expense related to our unvested stock options and restricted stock awards during the thirteen and thirty-nine week periods ended September 26, 2010 and September 27, 2009 was allocated as follows: (Dollars in thousands) Thirteen Weeks Ended Thirty-Nine Weeks Ended September26, September27, September26, September27, Cost of sales $ $ 98 $ $ Selling, general and administrative Stock-based compensation expense before income taxes Income taxes - Stock-based compensation expense after income taxes $ As discussed in Note 10 – Income Taxes, we have provided valuation allowances on our U.S. deferred tax assets.Consequently, the income tax benefit on our stock-based compensation expense in each of the first three quarters of 2010 and 2009 was entirely offset by changes in valuation allowances.As of September 26, 2010, a total of $4.5 million of unrecognized compensation cost related to non-vested awards is expected to be recognized over a weighted average period of approximately 2.7 years.There were no significant capitalized stock-based compensation costs at September 26, 2010 and December 27, 2009. Note 6 - New Accounting Standards During January 2010, the FASB issued ASU No.2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements (ASU 2010-06). ASU 2010-06 requires new disclosures around transfers into and out of Levels 1 and 2 in the fair value hierarchy and separate disclosures about purchases, sales, issuances and settlements related to Level 3 measurements. ASU 2010-06 was effective in the first quarter of 2010, except for disclosures regarding purchases, sales, issuances and settlements in the rollforward of Level 3 activity. The adoption of this standard had no impact on our results of operations or financial position. The additional Level 3 disclosures will be effective for our first quarter of 2011 and we are currently evaluating the impact of these new disclosure requirements on our consolidated financial statements. 8 Table of Contents Note 7 – Business Segments Our Chairman and Chief Executive Officer is our chief operating decision maker (CODM).Our CODM evaluates both consolidated and disaggregated financial information at each manufacturing facility in deciding how to allocate resources and assess performance.Each manufacturing facility functions as a separate cost center, manufactures the same products, ships product to the same group of customers, utilizes the same cast manufacturing process and, as a result, production can be transferred among our facilities.Accordingly, we operate as a single integrated business and, as such, have only one operating segment - automotive wheels.Net sales and net property, plant and equipment by geographic area are summarized below. (Dollars in thousands) Thirteen Weeks Ended Thirty-Nine Weeks Ended Net sales: September26, September27, September26, September27, U.S. $ Mexico Consolidated net sales $ Property, plant and equipment, net: September26, December27, U.S. $ $ Mexico Consolidated property, plant and equipment, net $ $ Note 8 – Pre-Production Costs Related to Long-Term Supply Arrangements We incur pre-production engineering and tooling costs related to the products produced for our customers under long-term supply arrangements.Customer-owned tooling for which reimbursement is contractually guaranteed by the customer included in our other assets as of September 26, 2010 was $11.7 million, net of accumulated amortization of $21.5 million, and at December 27, 2009 was $11.8 million, which was net of $15.1 million of accumulated amortization.Deferred tooling reimbursement revenues included as part of accrued expenses and other non-current liabilities, were $5.4 million and $2.0 million, respectively, as of September 26, 2010 and $7.0 million and $4.8 million, respectively, as of December 27, 2009.Tooling reimbursementrevenues, included in net sales in the condensed consolidated statements of operations totaled $1.7 million and $1.8 million for the thirteen weeks ended September 26, 2010 and September 27, 2009, respectively, and $7.0 million and $6.3 million for the thirty-nine weeks ending September 26, 2010 and September 27, 2009, respectively. Note 9 – Income (Loss) Per Share In accordance with U.S. GAAP, basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted earnings per share includes the dilutive effect of outstanding stock options and restricted share awards, calculated using the treasury stock method. The computation of diluted earnings per share does not include stock option or restricted stock awards that were outstanding and anti-dilutive (i.e., including such awards would result in higher earnings per share), since the exercise prices of these awards exceeded the average market price of the company’s common stock during the respective periods.For the thirteen and thirty-nine week periods ended September 26, 2010, 3.1 million and 3.8 million shares, respectively, were excluded from the computations.For both the thirteen and thirty-nine week periods ended September 27, 2009, 3.5 million shares, were excluded from those computations.Additionally, because of the net losses for the 2009 periods, an additional 0.1 million shares were also excluded from the computations. Summarized below are the calculations of basic and diluted earnings (loss) per share. 9 Table of Contents (In thousands, except per share amounts) Thirteen Weeks Ended Thirty-Nine Weeks Ended September26, September27, September26, September27, Basic Income (Loss) per Share: Reported net income (loss) $ $ ) $ $ ) Basic income (loss) per share $ $ ) $ $ ) Weighted average shares outstanding - Basic Diluted Income (Loss) per Share: Reported net income (loss) $ $ ) $ $ ) Diluted income (loss) per share $ $ ) $ $ ) Weighted average shares outstanding Weighted average dilutive stock options 48 - 57 - Weighted average shares outstanding - Diluted Note 10 – Income Taxes Income taxes are accounted for pursuant to U.S. GAAP which requires the use of the liability method and the recognition of deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the financial statement carrying amounts and the tax basis of assets and liabilities. The effect on deferred taxes for a change in tax rates is recognized in the provision for income taxes in the period of enactment. U.S. income taxes on undistributed earnings of our international subsidiaries have not been provided as such earnings are considered permanently reinvested. Tax credits and special deductions are accounted for as a reduction of the provision for income taxes in the period in which the credits arise. When determining whether a valuation allowance is required for our U.S. federal deferred tax assets, we consider all positive and negative evidence available at that time including the state of the automotive industry, historical operating results and current projections of future operating results. In the first quarter of 2009, due to our recent history of U.S. operating losses and the continued uncertainty facing the automotive industry, we determined that a valuation allowance totaling $25.3 million was required at that time against our U.S. federal deferred tax assets.During the second and third quarters of 2009, we established additional valuation allowances for our U.S. deferred tax assets in the amount of $12.2 million and for our Mexico deferred tax assets in the amount of $6.3 million. During 2010, we are continuing to evaluate all available positive and negative evidence, and although the Company is once again profitable, we do not believe it is appropriate to reverse the full valuation allowance and, further, we do not expect to reverse the full valuation allowance in 2010. However, during 2010 we are releasing the portion of the valuation allowance to the extent that we generate income that can be offset by net operating loss carry-forwards (NOLs). We are a multinational company subject to taxation in many jurisdictions.We record liabilities dealing with uncertainty in the application of complex tax laws and regulations in the various taxing jurisdictions in which we operate.If we determine that payment of these liabilities will be unnecessary, we reverse the liability and recognize the tax benefit during the period in which we determine the liability no longer applies.Conversely, additional tax liabilities will be recorded in a period in which we determine that the ultimate assessment is expected to be more than the recorded liability.The effects of recording liability increases and decreases are included in the effective income tax rate. As a result of the completion of an examination in the first quarter of 2010, we recognized a net $10.4 million tax benefit, which was comprised of $17.4 million of previously unrecognized tax benefits that were partially offset by a reduction in deferred tax assets related to the unrecognized tax benefits in the amount of $7.0 million.Within the next twelve month period ending September 25, 2011, we do not anticipate recognizing any benefit from reversing any of the $30.3 million liability established for unrecognized tax benefits and related interest and penalties, as of September 25, 210, as a result of expirations of statutes of limitations or terminations of examinations. 10 Table of Contents The income tax provision on income before income taxes and equity earnings for the thirty-nine weeks ended September 26, 2010 was $2.7 million, which was an effective income tax rate of 7.0 percent. The effective tax rate is affected both downwards and upwards by several factors.First, and as described immediately above, the income tax provision was reduced in the first quarter of 2010 by a net $10.4 million to recognize the favorable outcome of a tax examination.We are also utilizingnet operating loss carryforwards in the U.S. net impact of which is reflected in the tax provision and serves to further reduce the effective tax rate.Partially offsetting these items is a higher effective rate in Mexico reflecting the expected impact of being taxed under the IETU tax regime in 2010, and the $4.1 million loss on the sale of our investment in Suoftec for which no tax benefit has been recorded. During the thirty-nine weeks ended September 27, 2009, our effective income tax rate differed from the federal statutory rate primarily due to the full valuation allowance of $43.8 million provided to offset our beginning deferred tax assets in the U.S. and Mexico. We also did not record any tax benefits related to U.S. losses incurred during 2009. We conduct business internationally and, as a result, one or more of our subsidiaries files income tax returns in U.S. federal, U.S. state and certain foreign jurisdictions.Accordingly, in the normal course of business, we are subject to examination by taxing authorities throughout the world, including taxing authorities in Mexico, the Netherlands and the United States.We are no longer under examination of any U.S. federal, state and local income tax returns for years before 2008.Our 2008 U.S. federal income tax return is currently under examination. On March 19, 2010, we received notification from Mexico’s Tax Administration Service (Servicio de Administracion Tributaria) that the examination of the 2003 tax year of Superior Industries de Mexico S.A. de C.V., our wholly-owned Mexican subsidiary, had been completed.This subsidiary’s 2004 and 2007 tax years are currently under examination by Mexico’s Tax Administration Service.During the second quarter of 2010, we reorganized the legal structure of our Mexico operation from a buy-sell manufacturer to a consignment contract manufacturer. Note 11 – Short-Term Investments Due to the tightened credit conditions and the turmoil in the automotive industry in 2008 and 2009, the financial institutions that we do business with required that we maintain various deposits as compensating balances in the event of default on certain obligations.In lieu of acquiring collateralized letters of credit, we purchased certificates of deposit with maturity dates that expire within twelve months that are used to secure our workers’ compensation obligations and our natural gas contracts in Mexico.At September 26, 2010, certificates of deposit totaling $5.2 million, which are restricted in use, are classified as short-term investments on our condensed consolidated balance sheet.It is our intention to eliminate any restricted deposits in the future when credit conditions return to normal and other forms of securitization become more economically feasible. Note 12 – Accounts Receivable (Dollars in thousands) September26, December27, 2009 Trade receivables $ $ Receivable from Otto Fuchs Kg - Receivable from joint venture - Other receivables Allowance for doubtful accounts ) ) Accounts receivable, net $ $ 11 Table of Contents Note 13 – Inventories (Dollars in thousands) September26, December27, Raw materials $ $ Work in process Finished goods Inventories, net $ $ Note 14 – Property, Plant and Equipment (Dollars in thousands) September26, December27, Land and buildings $ $ Machinery and equipment Leasehold improvements and others Construction in progress Accumulated depreciation ) ) Property, plant and equipment, net $ $ Depreciation expense was $7.2 million for the thirteen weeks ended September 26, 2010, and $7.9 million for the comparable period ended September 27, 2009.Depreciation expense was $22.3 million for the thirty-nine weeks ended September 26, 2010, and $23.4 million for the comparable period ended September 27, 2009.Impairment charges are recorded in the appropriate fixed assets cost categories in the table above as discussed in Note 4 – Impairment of Long-Lived Assets and Equity Method Investments. Note 15 – Retirement Plans We have an unfunded supplemental executive retirement plan covering our directors, officers and other key members of management.Subject to certain vesting requirements, the plan provides for retirement benefits based on the average of the final 36 months of base salary.Such benefits become payable upon the employee's death or upon attaining age 65, if retired.The benefits are paid weekly and continue for the retiree’s remaining life or for a minimum of ten years. For the thirty-nine weeks ended September 26, 2010, payments to retirees or their beneficiaries totaled approximately $694,000.We presently anticipate benefit payments in 2010 to total approximately $943,000.The following table summarizes the components of net periodic pension cost for the thirteen and thirty-nine week periods of 2010 and 2009. (Dollars in thousands) Thirteen Weeks Ended Thirty-Nine Weeks Ended September26, September27, September26, September27, Service cost $ Interest cost Net amortization - 15 - 46 Net periodic pension cost $ Note 16 – Commitments and Contingencies We are party to various legal and environmental proceedings incidental to our business.Certain claims, suits and complaints arising in the ordinary course of business have been filed or are pending against us.Based on facts now known, we believe all such matters are adequately provided for, covered by insurance, are without merit and/or involve such amounts that would not materially adversely affect our consolidated results of operations, cash flows or financial position.For additional information concerning contingencies, risks and uncertainties, see Note 17 – Risk Management. 12 Table of Contents Note 17 – Risk Management We are subject to various risks and uncertainties in the ordinary course of business due, in part, to the competitive global nature of the industry in which we operate, changing commodity prices for the materials used in the manufacture of our products and the development of new products. The functional currency of certain foreign operations in Mexico is the Mexican peso.The settlement of accounts receivable and accounts payable for these operations requires the transfer of funds denominated in the Mexican peso, the value of which increased by 3 percent in relation to the U.S. dollar in the first three quarters of 2010.Foreign currency transaction losses in the third quarter of 2010 totaled $0.1 million compared to a gain of $0.7 million in the comparable period a year ago.For the first three quarters of 2010, foreign currency transaction losses totaled $1.6 million compared to a loss of $1.0 million in 2009.All transaction gains and losses are included in other income (expense) in the condensed consolidated statement of operations. As it relates to foreign currency translation gains and losses, however, since 1990, the Mexican peso has experienced periods of relative stability followed by periods of major declines in value. The impact of these changes in value relative to our Mexico operations resulted in a cumulative unrealized translation loss at September 26, 2010 of $56.4 million. Translation gains and losses are included in other comprehensive income (loss) in the condensed consolidated statements of shareholders’ equity and comprehensive income (loss). When market conditions warrant, we may also enter into contracts to purchase certain commodities used in the manufacture of our products, such as aluminum, natural gas and other raw materials in order to mitigate commodity price risk. Typically, any such commodity commitments are expected to be purchased and used over a reasonable period of time in the normal course of business. Accordingly, such normal purchase/normal sale (NPNS) commitments are not subject to the mark-to-market provisions of U.S. GAAP if certain requirements are met, unless there is a change in the facts or circumstances in regard to the probability of taking full delivery of the contracted quantities. We currently have several purchase agreements for the delivery of natural gas through 2012.Due to the closures of our manufacturing facility in Van Nuys, California in June 2009 and our manufacturing facility in Pittsburg, Kansas in December 2008, we no longer qualify for the NPNS exemption provided under U.S. GAAP for the remaining natural gas purchase commitments related to those facilities.The natural gas purchase commitments covering these facilities were settled in the first quarter of 2010.The cash paid to settle these contracts was not material.In 2009, we concluded that the natural gas purchase commitments for our manufacturing facility in Arkansas and certain natural gas commitments for our facilities in Chihuahua, Mexico no longer qualified for the NPNS exemption since we could no longer assert that it was probable we would take full delivery of the contracted quantities in light of the continued decline of our industry.These natural gas purchase commitments are classified as being with “no hedging designation” and, accordingly, we are required to record any gains and/or losses associated with the changes in the estimated fair values of these commitments in our current earnings.The contract and fair values of these purchase commitments classified as “no hedging designation” at September 26, 2010 were $1.6 million and $0.7 million, respectively, which represents a gross liability of $0.9 million which was included in accrued expenses in our September 26, 2010 condensed consolidated balance sheet. The gains and losses on these commitments totaled a gain of $0.5 million in the third quarter of 2010 and a gain of $2.1 million for the first three quarters of 2010.For the same periods of 2009, the gains and losses on these commitments totaled a gain of $1.2 million in the third quarter and a loss of $2.2 million for the first three quarters of the year.These gains and losses were included in cost of sales on our condensed consolidated statements of operations for the respective periods in 2010 and 2009. Based on the quarterly analysis of our estimated future production levels, certain natural gas purchase commitments with a contract value of $5.0 million and a fair value of $3.2 million for our manufacturing facilities in Mexico continue to qualify for the NPNS exemption provided under U.S. GAAP, since we can assert that it is probable we will take full delivery of the contracted quantities.The contract and fair values of all natural gas purchase commitments were $6.6 million and $3.9 million, respectively, at September 26, 2010.As of December 27, 2009, the aggregate contract and fair values of natural gas commitments were approximately $17.3 million and $12.4 million, respectively.Percentage changes in the market prices of natural gas will impact the fair values by a similar percentage. The recurring fair value measurement of the natural gas purchase commitments are based on quoted market prices using the market approach and the fair value is determined based on Level 1 inputs within the fair value hierarchy provided under U.S. GAAP. 13 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements made by us or on our behalf.We may from time to time make written or oral statements that are “forward-looking” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended, including statements contained in this report and other filings with the SEC and other reports and public statements.These statements may, for example, express expectations or projections about future actions or results that we may anticipate but, due to developments beyond our control, do not materialize.Actual results could differ materially because of issues and uncertainties such as those listed herein, which, among others, should be considered in evaluating our financial outlook.The principal factors that could cause our actual performance and future events and actions to differ materially from such forward-looking statements include, but are not limited to, changes in the automotive industry, including the financial distress of our OEM customers and changes in consumer preferences for end products, fluctuations in production schedules for vehicles for which we are a supplier, increased global competitive pressures, our dependence on major customers and third party suppliers and manufacturers, our ability to achieve cost savings from reductions in manufacturing capacity, our exposure to foreign currency fluctuations, increasing fuel and energy costs, regulatory changes and other factors or conditions described in Item 1A – Risk Factors in Part II of this Quarterly Report on Form 10-Q and in Item 1A – Risk Factors in Part I of our 2009 Annual Report on Form 10-K.We assume no obligation to update publicly any forward-looking statements. Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the accompanying unaudited Condensed Consolidated Financial Statements and notes thereto and with the audited Condensed Consolidated Financial Statements, notes thereto, and Management’s Discussion and Analysis of Financial Condition and Results of Operations included in our 2009 Annual Report on Form 10-K, as amended. Executive Overview Comparisons to the third quarter and year-to-date periods a year ago are affected overall by the extremely difficult market conditions in the U.S. automobile industry that existed during those periods and the related key actions by the Company in 2009, which included: · Bankruptcy filings by two of our major customers – GM and Chrysler · Extended plant shutdowns of certain of our customers light truck and SUV plants in 2009 · Announcements by customers of plans to discontinue certain product lines · Uncertainty of customers’ other restructuring plans · Customer demand for our wheels declining over 50 percent in the first half of 2009 when compared to the same period in 2008 · Impairment charges totaling $11.8 million recorded in the first half of 2009 · Plant closure and related non-impairment costs in 2009 totaling $4.7 million in the third quarter and $14.2 million for the first three quarters Accordingly, the comparisons of these periods in 2010 to those in 2009 are very favorable. Overall North American production of passenger cars and light trucks in the third quarter of 2010 was reported by industry publications as being up by approximately 27 percent versus the comparable period a year ago, with production of passenger cars increasing 17 percent and production of light trucks and SUVs increasing 36 percent.While production levels of the U.S. automotive industry are markedly better than the third quarter of 2009, which was severely impacted by the deterioration of the U.S. financial markets and overall recessionary economic conditions in the U.S, they are still below what would historically be considered normal production levels. Consolidated revenues in the third quarter of 2010 increased $72.3 million, or 65 percent, to $183.7 million from $111.4 million in the comparable period a year ago.Wheel sales in the third quarter of 2010 increased $72.5 million, or 66 percent, to $182.0 million from $109.6 million in the comparable period a year ago, as our wheel shipments increased 45 percent to 2.9 million from 2.0 million a year ago.Gross profit in the third quarter of 2010 was $19.7 million, or 11 percent of net sales, compared to $4.2 million, or 4 percent of net sales, in the comparable period a year ago.Net income for the third quarter of 2010 was $10.4 million, or $0.39 per diluted share, compared to a net loss in the third quarter of 2009 of $(12.7) million, or $(0.48) per diluted share. 14 Table of Contents We are continuing to implement and monitor action plans to improve our operational performance and mitigate the impact of continuing negative pricing pressure on our operating results and financial condition.While we continue to focus on programs to reduce costs through improved operational and procurement practices, global pricing pressures may continue at a rate faster than our progress on achieving cost reductions for an indefinite period of time.This is due to the inherently time-consuming nature of developing and implementing these cost reduction programs.In addition, although we have a portion of our natural gas requirements covered by fixed-price contracts expiring through 2012, costs may increase to a level that cannot be immediately recouped in selling prices.The impact of these factors on our future operating results and financial condition and cash flows may be negative to an extent that cannot be predicted, and we may not be able to implement sufficient cost-saving strategies to mitigate any future impact. Results of Operations (Dollars in thousands, except per share amounts) Thirteen Weeks Ended Thirty-Nine Weeks Ended Selected data September26, September27, September26, September27, Net sales $ Gross profit (loss) $ ) Percentage of net sales % % % -8.2 % Income (loss) from operations $ $ ) $ $ ) Percentage of net sales % -1.4
